REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-12, and 14 are allowed.

As to claim 1, Algreatly discloses a mapping method for a fulldome display, wherein the fulldome display comprises at least one first displaying module and at least one second displaying module; the at least one first displaying module has a plurality of display pixels, and the at least one second displaying module has a plurality of display pixels (fig. 6; fig. 7; p. 2, section 0022-0023; multiple display modules, inherently containing pixels, make up a semispherical display, the shape of which can read on a “fulldome display” as shown in fig. 6 and images are mapped to each display module), the at least one second displaying module has a first area and a second area (p. 1, section 0017; p. 2, sections 0019-0023; each zone image, made up of different valid areas such as buildings, cars, or people, is “reformed” to fit a corresponding display area in a display); the mapping method comprising steps of:
converting an original image into a deformed image corresponding to the fulldome display (p. 1, section 0018-p. 2, section 0020; the original image is enlarged to fit the fulldome/semispherical display);
dividing the deformed image into at least one first image, at least one second image, and at least one third image (p. 2, sections 0020-0023; the image deformed to fit the fulldome/semispherical display is divided into various images to fit the display modules/devices that make up the display).
Algreatly does not disclose, but Franik does disclose wherein the at least one first image corresponds to the at least one first displaying module, and the at least one second image corresponds to the first area of the at least one second displaying module and the at least one third image corresponds to the second area of the at least one second displaying module and incorporating the at least one third image with the at least one second image to form at least one intermediate image (fig. 2; p. 1, section 0022-p. 2, section 0024; an image corresponding to display A is displayed on a portion of a first display; images for displays B and D are combined to form an intermediate image displayed corresponding to part of a second, and also third, display as seen in element 17; with a portion corresponding to the combined image in one area and the portion corresponding to the single image in another area). 
Algreatly does not disclose, but Zhu does disclose wherein a plurality of image pixels of the at least one second image comprises at least one first valid image area and at least one invalid image area (fig. 1b; fig. 2; col. 4, lines 16-34; each panoramic image has valid and invalid regions); 
a plurality of image pixels of the at least one third image comprises at least one second valid image area (col. 4, lines 44-61; other images, including a “third” image comprise different valid image areas); wherein the at least one first valid image area of the image pixels of the at least one second image does not overlap with the at least one invalid image area; the image pixels in the at least one first valid image area are adapted to be displayed on the display pixels of the at least one second displaying module, and the image pixels in the at least one invalid image area are not displayed (col. 4, lines 16-64; col. 5, lines 6-16; a mask indicates invalid vs. valid areas/regions; the mask cannot indicate both overlapping at the same time; invalid pixels are replaced with valid pixels until no invalid pixels remain; afterwards, the final panoramic image can be displayed);
wherein a number of image pixels in the at least one second valid image area of the image pixels of the at least one third image is smaller than a number of image pixels in the at least one invalid image area of the image pixels of the at least one second image (col. 4, lines 16-61; the invalid pixels in a second image can be replaced with a smaller number of valid pixels in a third image and some valid pixels from another image, such that there is a smaller number of valid pixels from the third image as compared to the invalid pixels in the second image);
so that when the at least one third image is incorporated into the at least one second image, the image pixels of the at least one invalid image area of the at least one second image are partially replaced by the image pixels of the at least one second valid image area of the at least one third image to form the at least one intermediate image (col. 4, line 44-col. 5, line 16; col. 5, line 36-col. 6, line 6; col. 6, line 10-col. 7, line 30; col. 7, lines 53-65; the valid pixels from a third image are used to replace invalid pixels in a second image, and the combination image is displayed; the replacement can be seen as partial since extrapolation is also used to fill pixels), wherein in the at least one intermediate image, the image pixels that originally belong to the at least one first valid image area of the at least one second image do not overlap with the image pixels that originally belong to the at least one second valid image area of the at least one third image (col. 4, lines 16-64; col. 5, lines 6-16; a mask indicates invalid vs. valid areas/regions; the mask cannot indicate both overlapping at the same time; invalid pixels are replaced with valid pixels until no invalid pixels remain and so the produced image contains valid pixels from the second image and third image but not overlapping parts),
Hirsch discloses at least one first receiving device connected to the at least one first displaying module, and at least one second receiving device connected to the at least one second displaying module, displaying a plurality of image pixels of the at least one first image on the display pixels of the at least one first displaying module of the display based on a first mapping relation by the at least one first receiving device, displaying a plurality of image pixels of the at least one intermediate image on the display pixels of the at least one second displaying module of the display based on a second mapping relation by the at least one second receiving device, wherein the at least one second receiving device displays on the display pixels of the second area of the at least one second displaying module based on the second mapping relation (col. 9, lines 3-56; a map for a mapping relation to map an image for each area of each display substrate/module is received at a receiving device for each display substrate/module, and used to display the images). 
While Zhu and Algreatly both disclose displaying an image with various areas, the combination of references does not disclose displaying a plurality of image pixels of the at least one first image on the display pixels of the at least one first displaying module of the fulldome display based on a first mapping relation by the at least one first receiving device, and displaying a plurality of image pixels of the at least one intermediate image on the display pixels of the at least one second displaying module of the full dome display based on a second mapping relation by the at least one second receiving device, wherein the at least one second receiving device displays a part of the image pixels of the at least one intermediate image, which originally belongs to the at least one first valid image area of the at least one second image, on the display pixels of the first area of the at least one second displaying module based on the second mapping relation, and displays another part of the image pixels of the at least one intermediate image, which originally belongs to the at least one second valid image area of the at least one third image, on the display pixels of the second area of the at least one second displaying module based on the second mapping relation, thereby restoring the at least one first image and the at least one intermediate image to the deformed image to be displayed on the fulldome display. Algreatly discloses dividing into images to fit displays, as noted above, but would not restore first image and the intermediate image as described in the claim to the deformed image displayed on the fulldome display. Zhu discloses replacing invalid pixels, as noted above, but would also not restore first image and intermediate image to a deformed image displayed on the fulldome display. The combination of Algreatly and Zhu could work to both restore a first image and a second image to a deformed image (Algreatly) and create an intermediate image with valid pixels replacing invalid pixels (Zhu), but the references would not appear to be combinable to display a plurality of image pixels of the at least one intermediate image on the display pixels of the at least one second displaying module of the full dome display based on a second mapping relation by the at least one second receiving device, wherein the at least one second receiving device displays a part of the image pixels of the at least one intermediate image, which originally belongs to the at least one first valid image area of the at least one second image, on the display pixels of the first area of the at least one second displaying module based on the second mapping relation, and displays another part of the image pixels of the at least one intermediate image, which originally belongs to the at least one second valid image area of the at least one third image, on the display pixels of the second area of the at least one second displaying module based on the second mapping relation, thereby restoring the at least one first image and the at least one intermediate image to the deformed image to be displayed on the fulldome display.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art does not disclose “displaying a plurality of image pixels of the at least one first image on the display pixels of the at least one first displaying module of the fulldome display based on a first mapping relation by the at least one first receiving device, and displaying a plurality of image pixels of the at least one intermediate image on the display pixels of the at least one second displaying module of the full dome display based on a second mapping relation by the at least one second receiving device, wherein the at least one second receiving device displays a part of the image pixels of the at least one intermediate image, which originally belongs to the at least one first valid image area of the at least one second image, on the display pixels of the first area of the at least one second displaying module based on the second mapping relation, and displays another part of the image pixels of the at least one intermediate image, which originally belongs to the at least one second valid image area of the at least one third image, on the display pixels of the second area of the at least one second displaying module based on the second mapping relation, thereby restoring the at least one first image and the at least one intermediate image to the deformed image to be displayed on the fulldome display” along with the other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612